Smith, J.
— “We think this judgment cannot be sustained. The instrument produced in evidence, was not a contract with the plaintiffs, unless they were the persons meant by the words ‘ James Dun-das and Others.’ There is nothing in these words alone, from which it could reasonably be inferred that the plaintiffs were parties to the agreement, and as there was no other evidence whatever, of any contract between the plaintiffs and the defendants, or of any occu pation by the latter, of land belonging to the former, there is a material deficiency in the proof necessary to sustain the cause of action described in the declaration.”
Judgment reversed, &c.